Citation Nr: 0838288	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left elbow condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision from the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim sought.

The veteran testified before a Decision Review Officer at a 
hearing at the Togus RO in January 2005.  A transcript is in 
the file.

The Board notes that along with the veteran's claim for 
entitlement to service connection for a left elbow condition, 
his representative submitted supporting evidence of a report 
of left elbow surgery on the veteran's ulna nerve.  See 
December 2003 operative report.  The veteran's representative 
stated in his letter that "the physician told the veteran 
that the ulna condition is definitely a residual of the 
injury while in the military."  The RO originally classified 
the veteran's claim as "service connection for residuals, 
status post transposed ulnar nerve, left elbow, claimed as 
left elbow injury."  See March 2004 rating decision.  The RO 
denied this claim in a March 2004 rating decision.  The 
veteran did not appeal this decision.  Instead, in 
correspondence dated in April 2004, the veteran's 
representative argued that the RO did not classify his 
claimed disability correctly, and the veteran was not 
actually claiming a nerve injury.  See April 2004 letter from 
The American Legion (stating, "[the veteran] has repeatedly 
been examined for the ulna nerve injury which is not his 
problem.  The problem has been since service elbow, elbow, 
elbow. . . . He does agree that the ulna nerve injury is not 
service connected but is separate and distinct from the elbow 
injuries.").  See also Decision Review Officer (DRO) hearing 
transcript, p. 2 (where the veteran's representative responds 
"[a]bsolutely" to a DRO clarification that the veteran's 
claim is not for ulnar nerve transposition and is actually 
for residuals of in-service trauma to the left elbow).

The RO issued a new rating decision in May 2004 without 
reclassifying the claimed disability, although the RO 
addressed the corrected claim in the body of the rating 
decision.  The Board notes that the RO changed the veteran's 
claim to be for "service connection for a left elbow 
condition" in a June 2005 Statement of the Case.

In light of the representative's admission that the veteran's 
ulna nerve damage is separate and distinct from his claimed 
disability, and his request that VA not adjudicate a claim of 
nerve damage, the Board will not discuss any nerve issues 
associated with the veteran's elbow.  It will only address 
the veteran's claim of musculoskeletal residuals of in-
service left elbow injuries.


FINDINGS OF FACT

The veteran does not have a current left elbow 
musculoskeletal disability.


CONCLUSION OF LAW

A left elbow condition was not caused or aggravated by active 
duty service.          38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107, 7105; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the 
required notice by correspondence dated in December 2003.  VA 
did fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claim 
on appeal.  Specifically, VA did not inform the veteran of 
how disability evaluations and effective dates are assigned.  
The record, however, shows that any prejudice that failure 
caused was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Accordingly, the Board will 
address the merits of the veteran's claims.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, DRO hearing transcript, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The veteran's service medical records are positive for 
reports of injuries to the left elbow.  In April 1981, the 
veteran presented to the medical clinic with complaints of 
left elbow pain.  He was diagnosed with status post left 
olecranon bursitis.  See April 1981 health record.  In 
September 1984, while on active duty service, the veteran 
sustained a left elbow injury while playing football.  He 
reported to the emergency room.  A physical examination 
showed increased tenderness and swelling to the left elbow.  
Range of motion was decreased on flexion, but remained normal 
on extension.  The physician's impression was of a contusion 
of the left elbow, with a note to rule out a radial head 
fracture.  Subsequent x-rays showed no fracture.  He was put 
in a sling and on light duty for seven days.  See September 
1984 Emergency Care and Treatment record, September 1984 
radiographic reports, September 1984 health record.

The record also shows that the veteran sustained injuries in 
a car accident that affected his spine and left arm and 
shoulder, but there is no indication that the veteran's left 
elbow was injured in this accident.  See March 1983 Emergency 
Care and Treatment record (noting, "pain in r[igh]t 
shoulder, neck, pain in l[ef]t knee with headache"); March 
1983 follow-up report (diagnosing cervical strain); April 
1983 neurology consult (complaints of "neck pain . . . . 
intermittent pain in the neck and shoulders" and diagnosed 
with whiplash); October 1983 and November 1983 medical 
records (noting left upper arm pain and pain to wrist; muscle 
spasms diagnosed); November 1983 opinion by Dr. J.A.B. 
(describing left arm pain without radiation of pain); June 
2004 opinion by Drs. M.M. and S.A.T. (noting tenderness in 
the veteran's left trapezius muscle, and "shoulder, elbow, 
and wrist [to be] normal").

The veteran's separation examination report notes problems of 
"recurrent cervical stain," a right tympanic membrane 
perforation, and scars on the left knee, right foot, right 
thumb, and left shoulder.  The separation examination report 
does not contain a notation regarding any recurring left 
elbow pain or condition.  See August 1986 separation 
examination.

Sometime in 2002, the veteran injured his left elbow in a 
work-related incident in which a garage door slammed and his 
left elbow was twisted in the door jam.  This resulted in 
ulnar nerve damage requiring multiple surgeries.  See May 
2002 neurological consult; December 2003 operative report (of 
the left elbow ulnar nerve); February 2004 VA examination.  
The veteran currently has residual damage to his left elbow 
from this accident.

After a careful review of the record, the Board finds that 
the veteran has not shown a current, non-nerve-related, left 
elbow disability.  Although the veteran's service medical 
record contains two incidents regarding the left elbow, the 
veteran's separation examination did not note any lingering 
elbow problems.  The Board notes that at his separation 
examination, the veteran diligently noted that he still 
suffered from residuals of other injuries he sustained in 
service.  After the veteran's separation in 1986, the record 
is silent as to any elbow problems until after his work 
injury in 2002.  The veteran even applied for VA benefits for 
other disabilities in 2001 and 2003, and did not apply for 
benefits relating to his left elbow until after his work 
injury.  The medical records he submitted and VA obtained, 
all describe an ulnar nerve injury of the left elbow.  The 
record clearly shows that the veteran's post-service, left 
elbow problems are all related to nerve damage.  See May 2002 
neurological consult; February 2003 outpatient report 
(diagnosing "left ulnar distribution pain"); December 2003 
operative report on the ulnar nerve of the left elbow; 
February 2004 VA examination.  The December 2003 operative 
report submitted by the veteran's representative as proof of 
the veteran's current disability, only describes surgery on 
the ulna nerve of the left elbow.  There are no records 
contained anywhere in the record describing any 
musculoskeletal disability to the left elbow, such as 
recurring episodes of bursitis.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where as here, competent evidence does 
not establish the disability for which service connection is 
sought-specifically a non-nerve-related, left elbow 
disability-there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a left elbow disability must be denied because 
the first essential criterion for the grant of service 
connection-competent evidence of the disability for which 
service connection is sought-is not met.

After reviewing the record, the Board notes that the veteran 
appears to be confused as to what constitutes a proper claim 
for entitlement to service connection.  See January 2005 DRO 
hearing (stating, "[the doctor said] if I went into the 
service and didn't have any problems with my elbow and it 
wasn't noted when I entered the service, and that I had 
injured my elbow while I was in the service, well then my 
elbow was service connected while on active duty.")  As 
explained in detail above, the veteran must provide evidence 
of a current disability, in addition to evidence of an injury 
or disease in service and a competent nexus opinion from a 
medical professional.  Simply because the veteran injured his 
elbow in service does not mean he is automatically entitled 
to benefits by law.  He must show that he currently suffers 
from a disability that is related to service.  As the veteran 
has not shown he has a current, non-nerve related, left elbow 
disability that is related to service, then his claim cannot 
be granted.

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render a current diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left elbow condition 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


